DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/21 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of emissive elements removably coupled to the door via the power coupler (cl. 1, cl. 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The controller configured to generate activation properties for the elements and activate the elements based on activation properties in claims 1 and 11.
The power coupler in claims 1 and 11. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claims 1, 2, and 4 - 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 11, applicant recites that the at least one emissive element or plurality thereof is removably coupled to the door of the sauna via the power coupler. The originally filed disclosure does not provide support for an emissive element being removably coupled to a door via (i.e., by) the power coupler. The disclosure may provide support for a power coupler removably coupled to the emissive element, but makes no statement regarding the connection of the emissive element to the door relative to the power coupler. 
 Regarding claim 1, applicant recites that the controller has a processor which is “configured to generate activation properties” for each of the heating and emissive elements, and to “activate” the heating element and emissive elements “based on the plurality of activation properties.”  This has been treated as a means-plus-function limitation under 112f, as discussed above.  A review of the specification sets forth no structure or sequence which enables the controller to “generate” an activation property.  For example, in paragraph [0036] of the published specification, applicant recites that the activation properties are based on “various characteristics of the user” and “identified conditions.” In paragraphs [0040] and [0041], applicant recites that a user may make inputs to controller such as skin conditions or other health concerns, age, weight, gender, skin color, complexion, etc. which then cause the sauna to start a therapeutic session. Even further, in para. [0043], applicant recites that the activation properties could be “intensity and duration” of the operation of the emissive elements themselves. The specification however, does not describe an algorithm, program, formula, etc., which enables the controller to “generate” activation properties in response to these various inputs and apply them to activate the heating and emissive elements.  It is not enough that one skilled in the art could theoretically write a program which achieves the claimed function. Rather, the specification itself must explain how the claimed function is achieved (MPEP 2161.01(I)).  Applicant does not possess any and all means of “generating activation properties” including those which do not yet exist.  
Claim 11 recites substantially the same limitations and therefore also lacks adequate written description for the same reasons as articulated above.
The remaining claims are defective by virtue of dependency.
Claims 1, 2, and 4 - 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Notwithstanding the 112(a) rejections set forth above, the claim limitation “controller” configured to “generate” activation properties as set forth in claims 1 and 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As noted above in paragraph 10, the specification does not describe any algorithm, program, or formula which enables the controller generate the activation properties and apply them to the heating and emissive elements.    Without such an algorithm, the scope of the claim is unknown and the public is left to guess at what precisely the claim covers. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The remaining claims are indefinite by virtue of dependency. 
In view of the above deficiencies, and to promote compact prosecution, the claims are examined as best understood.
Claim Rejections - 35 USC § 103
Claims 1, 4, 7 - 13, 15 and 16 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Barghelame (US 7,108,712) in view of O’Keefe et al. (US 9,744,098 hereinafter O’Keefe) and Jones (US 3,564,201).
Regarding claims 1 and 9, Barghelame discloses a system (fig. 9) having a plurality of walls (18, 33) of a sauna enclosure; a plurality of heating elements (15) coupled to the walls and configured to generate heat; a plurality of emissive elements (fig. 10)(40) configured to generate UV light; a controller (39, 41, 19) coupled to the plurality of heating and emissive elements configured to control the operation of the heating elements and the at least one emissive element, the controller being configured to control each of the heating and emissive elements (col. 5, ln. 23) responsive to user inputs for intensity, duration, etc. (col. 5, ln. 14-17), a power coupler (25) coupled to the plurality of emissive elements (fig. 10), and the controller configured to enable and disable the power coupler (41, 19 either allow or prevent power from flowing through the power coupler line 25 to the UV emitters, thus enabling and disabling it, col. 3, ln. 17-19).
 Barghelame does not show that the controller has one or more processors which generate ‘activation properties’ for each of the heating and emissive elements, and a memory communicatively coupled to the processor configured to store the ‘activation properties’.  Attention is turned to O’Keefe which teaches a sauna (fig. 3) having a plurality of emitters (140, 142, 144, 146) coupled to a controller (150, 128, 402/408) with one or more processors (col. 10, ln. 25-32) and a memory communicatively coupled thereto (col. 10, ln. 51-52), the controller receives inputs associated with temperature, light, and collected biological data, etc. (i.e., ‘activation properties’) and controls the sauna based on these ‘activation properties’ (col. 9, ln. 53-60; col. 14, ln. 25-30), and the memory stores the properties (col. 12, ln. 63 - col. 13, ln. 3).  O’Keefe also shows that the activation properties identify a duration and intensity of activation and deactivation during a designated period of time for the emitters (col. 14, ln. 25-36, e.g, the length of time that the heat sources output heat is an activation duration and when deactivated, that is a deactivation duration).  It would have been obvious to have applied to controller/processor of O’Keefe to the sauna of Barghelame, including the generation of activation properties and the operation of the emissive and heating elements based on those properties, so that a user can customize their sauna experience. 
Barghelame does not show that the plurality of emissive elements is removably coupled to a door of a sauna ‘via’ the power coupler. As shown in figure 9, the plurality of emissive elements are coupled to the wall adjacent to the door.  However, attention is turned to Jones which teaches that it is known to removably couple/mount a heater (40) to a door (25) of a sauna. Note that the heater is removably coupled insofar as it is capable of being removed by a user if so desired. It is also removably attachable to a power coupler via power cord (35) and therefore is removably coupled to the door ‘via the power coupler.’  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the plurality of emissive elements on the door, so that the UV radiation can reach a different area of the user. Furthermore, the proposed modification is a rearrangement of parts. It has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(C).
Regarding claim 4, Barghelame as modified by O’Keefe shows all of the instant invention as discussed above, and further provides that the activation properties are determined at least in part on a plurality of user characteristics (age, gender, health status, etc.)(O’Keefe col. 15, ln. 45-52).
Regarding claim 7, Barghelame discloses that the plurality of heating elements comprises a first plurality (fig. 9) configured to provide heat to the first portion of a user (15 located on back wall 33 which is aimed at a user’s back when they are seated); and a second plurality of heating elements configured to provide heat to a second portion of a user (15, located on front wall, aimed at a user’s front). 
Regarding claim 8, Barghelame discloses all of the instant invention as discussed above, but does not explicitly disclose that the infrared heating elements emit one of near, mid, or far IR.  Attention is again turned to O’Keefe which teaches an IR sauna having a plurality of emitters (140, 142, 144, 146) which are able to emit wavelengths in near, mid, and far wavelengths (col. 4, ln. 51).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided emitters that emitters that emit near, far, or mid IR wavelengths, since those wavelengths are known to have various health benefits, depending on what is desired by the user.  
Regarding claim 10, Barghelame further discloses a seat (27, 26)  which is configured to enable the user to sit in a seated position within the enclosure, the seat comprising an additional plurality of heating elements (15 in seat portion 26, fig. 9), the controller (39) being configured to control the operation of the additional plurality of heating elements. 
Regarding claim 11, Barghelame discloses a system (fig. 9) having a plurality of walls (18, 33) of a sauna enclosure; a plurality of heating elements (15) coupled to the walls and configured to generate heat; at least one emissive element (40) configured to generate UV light; a controller (39) configured to control the operation of the heating elements and the at least one emissive element, the controller being configured to control each of the heating and emissive elements (col. 5, ln. 23) responsive to user inputs for intensity, duration, etc. (col. 5, ln. 14-17), and a power coupler (25) coupled to the at least one emissive element (fig. 10), and the controller configured to enable and disable the power coupler (41, 19 either allow or prevent power from flowing through the power coupler line 25, thus enabling and disabling it, col. 3, ln. 17-19).
Barghelame does not show that the controller has one or more processors which generate ‘activation properties’ for each of the heating and emissive elements, and a memory communicatively coupled to the processor configured to store the ‘activation properties’.  Attention is turned to O’Keefe which teaches a sauna (fig. 3) having a plurality of emitters (140, 142, 144, 146) coupled to a controller (150, 128, 402/408) with one or more processors (col. 10, ln. 25-32) and a memory communicatively coupled thereto (col. 10, ln. 51-52), the controller receives inputs associated with temperature, light, and collected biological data, etc. (i.e., ‘activation properties’) and controls the sauna based on these ‘activation properties’ (col. 9, ln. 53-60; col. 14, ln. 25-30), and the memory stores the properties (col. 12, ln. 63 - col. 13, ln. 3).  O’Keefe also shows that the activation properties identify a duration and intensity of activation and deactivation during a designated period of time for the emitters (col. 14, ln. 25-36, e.g, the length of time that the heat sources output heat is an activation duration and when deactivated, that is a deactivation duration).  It would have been obvious to have applied to controller/processor of O’Keefe to the sauna of Barghelame, including the generation of activation properties and the operation of the emissive and heating elements based on those properties, so that a user can customize their sauna experience. 
Barghelame does not show that the plurality of emissive elements is removably coupled to a door of a sauna ‘via’ the power coupler. As shown in figure 9, the plurality of emissive elements are coupled to the wall adjacent to the door.  However, attention is turned to Jones which teaches that it is known to removably couple/mount a heater (40) to a door (25) of a sauna. Note that the heater is removably coupled insofar as it is capable of being removed by a user if so desired. It is also removably attachable to a power coupler via power cord (35) and therefore is removably coupled to the door ‘via the power coupler.’  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the plurality of emissive elements on the door, so that the UV radiation can reach a different area of the user. Furthermore, the proposed modification is a rearrangement of parts. It has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(C).
Regarding claim 12, Barghelame discloses that the plurality of heating elements comprises a first plurality (fig. 9) configured to provide heat to the first portion of a user (15 located on back wall 33 which is aimed at a user’s back when they are seated); and a second plurality of heating elements configured to provide heat to a second portion of a user (15, located on front wall, aimed at a user’s front). 
Regarding claim 13, Barghelame discloses all of the instant invention as discussed above, but does not explicitly disclose that the infrared heating elements emit one of near, mid, or far IR.  Attention is turned to O’Keefe which teaches an IR sauna having a plurality of emitters (140, 142, 144, 146) which are able to emir wavelengths in near, mid, and far wavelengths (col. 4, ln. 51).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided emitters that emitters that emit near, far, or mid IR wavelengths, since those wavelengths are known to have various health benefits, depending on what is desired by the user.  
Regarding claim 15, Barghelame as modified by O’Keefe shows all of the instant invention as discussed above, and further provides that the activation properties are determined at least in part on a plurality of user characteristics (age, gender, health status, etc.)(col. 15, ln. 45-52).
Regarding claim 16, Barghelame further discloses a seat (27, 26)  with is configured to enable the user to sit in a seated position within the enclosure, the seat comprising an additional plurality of heating elements (15 in seat portion 26, fig. 9), the controller (39) being configured to control the operation of the additional plurality of heating elements. 
Claims 2, 5, 6, and 14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Barghelame, O’Keefe, and Jones, as applied to claims 1 and 11, in view of Moffat (US 2013/0172963).
Regarding claims 2 and 14, Barghelame as modified by Jones shows all of the instant invention as discussed above, and as per claim 14, further shows that the at least one emissive element is mounted on the door (see discussion above in para 19), but does not specify that the element is configured to emit UV wavelengths having a wavelength between 295 and 320 nm.  Attention is turned to Moffat, which teaches that it is known to provide UVB radiation in a sauna at a particular wavelength, such as 295 nm, 297nm, or 300 nm (para. [0064]), with 297 nm being preferred (para. [0065]), thus failing within the rand of 295 - 320 nm.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the UV emitters of Barghelame in a wavelength of 297 nm since that is understood to be therapeutically useful. 
Regarding claims 5 - 6, Barghelame as modified by O’Keefe shows all of the instant invention as discussed above and O’Keefe further provides that the characteristics of the user comprise identified health conditions (col. 15, ln. 45), but does not explicitly provide that the characteristic is an identified vitamin D requirement which determines the duration and intensity of operation of at least one of the plurality of emissive elements.  Attention is turned to Moffat which teaches a sauna with a plurality of UV emitters (110) which are operated by a controller (120) which receives data about a user’s age, weight, skin type, sun exposure, diet, etc. so that the controller can make a determination about a use’s vitamin D needs (para. [0035]) and operate the emitter for a given duration and intensity (para. [0037], para. [0020], fig. 4). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the controller with the ability to generate an activation property and operate the emissive element in accordance with it, in order to separately control one of the UV emitters of Barghelame to encourage vitamin D production. 
Response to Arguments
Applicant’s arguments have been fully considered, but they are not persuasive. 
Applicant argues that the amendments to claims 1 and 11 to recite a process and memory include sufficient structure to perform the claimed function.  Applicant also argues that the claims are sufficiently definite. The Examiner respectfully disagrees, and refers applicant to the rejection in paragraph 10 above. There is not an algorithm disclosed which how the controller generates the activation properties for each of the emissive and heating elements. Applicant’s disclosure details that a user may make various inputs about their age, health, weight, skin conditions, etc., but it does not provide an algorithm for how the controller, processor, and memory convert that information to a plurality of activation properties for the emissive and heating elements. Therefore, the claim lacks definiteness and adequate written description. 
With respect to claims 1 and 11, Applicant argues that Barghelame does not show a power coupler which may be selectively enabled and disabled by the controller, and points to figure 2 of the instant application.  The Examiner notes that applicant does not recite any particular structural details which would preclude the interpretation of the wiring as the power coupler. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the structures illustrated in figure 2) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to claims 1 and 11, Applicant’s arguments with respect to the power coupler coupled to the plurality of emissive elements which are removably coupled to a door of the sauna via the power coupler have been addressed as best understood in the rejection above. 
Applicant does not substantively argue the remaining claims beyond noting their dependency on claims 1 and 11. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928.  The examiner can normally be reached on Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/ERIN DEERY/           Primary Examiner, Art Unit 3754